Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed June 17, 2022, claims 1, 3-5, 8, and 10-12 were amended. Claims 1-13 are pending.
The amendments to the claims overcome the rejections under 35 U.S.C. 112(b). The rejection has been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 102 and 103 rejections of the claims of Akatsu have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by JP 62113967 to Akatsu et al. (hereinafter “Akatsu”) in view of JP 2019113121 to Ishikawa et al. (hereinafter, “Ishikawa”) and U.S. Pub. 2019/0277446 to Ogiwara (hereinafter, “Ogiwara”).
Regarding claim 1, Akatsu discloses a high-pressure hydrogen tank (vessel 1, Fig. 2) comprising: a metal circular cylinder (inner cylinder 11c is metal, see p. 5 of translation attached to IDS; Fig. 2) configured to store high-pressure hydrogen therein (inner cylinder 11 holds high-pressure fluid, see p. 4); a cap part (flange 14 and cover 20, Fig. 2) configured to cover each of opposite end portions of the metal circular cylinder (flange 14 and cover 20 cover end portions of inner cylinder 11c, see Fig. 2); a hollow outer part (outer cylinder 12c, Fig. 2) surrounding an outer periphery of a circular-cylindrical portion (outer cylinder 12c surrounds outer periphery of cylindrical portion of inner cylinder 11c, Fig. 2) of the metal circular cylinder (cylinder 11c) ; and a fastening part (bolt 14, Fig. 2) configured to fix the cap part to the hollow outer part (bolt 14 fixes cap to outer cylinder 12c, Fig. 2; p. 5).
Akatsu does not expressly disclose the metal circular cylinder is made of a material selected from the group consisting of chrome molybdenum steel, nickel-chrome molybdenum steel, manganese chrome steel, manganese steel, and boron steel, and on an inner peripheral surface of the metal circular cylinder, a decarburized layer has been removed.
Ishikawa teaches a high-pressure hydrogen tank having a cylindrical portion and a pair of end caps (Abstract, Fig. 3). Ishikawa teaches that the tank can be formed from any material, including chromium molybdenum steel, nickel chromium molybdenum steel, manganese steel, manganese chromium steel, or boron steel (p. 3, ll. 10-20 of attached translation). Ishikawa teaches that choosing one of these steel alloys is preferable for cost reduction (p. 3, ll. 12-20). Ishikawa teaches removing a decarburized layer on an inner surface of the cylindrical portion (p. 2, ll. 27-29). Ishikawa teaches that removing a decarburized inner layer improves fatigue characteristics of the container and manages the inner surface roughness (p. 2, ll. 19-29).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure hydrogen tank of Akatsu to make the metal circular cylinder of chromium molybdenum steel, nickel chromium molybdenum steel, manganese steel, manganese chromium steel, or boron steel as taught by Ishikawa for the purpose of providing a cost reduction, as recognized by Ishikawa (p. 3, ll. 12-20), and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure hydrogen tank of Akatsu to have a decarburized layer removed from an inner peripheral surface of the metal circular cylinder as taught by Ishikawa for the purpose of improving fatigue characteristics of the container and managing the inner surface roughness, as recognized by Ishikawa (p. 2, ll. 19-29).
Akatsu in view of Ishikawa does not expressly disclose the cap part includes a leaked-hydrogen discharge hole passing through an outside of the cap part at a position facing an end surface of the metal circular cylinder, and a hydrogen sensor configured to monitor a leakage of hydrogen is provided at an exit of the leaked-hydrogen discharge hole.
Ogiwara teaches a high-pressure hydrogen tank having a cylindrical part and a cap part at an end portion of the cylindrical part (Fig. 2). Ogiwara teaches a leaked hydrogen discharge hole (discharge hole 84, Fig. 2) passing through an outside of the cap part at a position facing an end surface of the cylinder (discharge hole 84 passes through tip surface 70a of cap 56, Fig. 2). Ogiwara teaches a hydrogen sensor (sensor 24) positioned at an exit of the leaked-hydrogen discharge hole along the discharge flow path (flow path 26b) for detecting leakage of hydrogen (Fig. 2; paras. [0039], [0063]-[0065]). Ogiwara teaches that the discharge hole and sensor permit detection of the presence of a leakage of hydrogen gas (para. [0063]) and improves accuracy of leakage detection by detecting a difference between normal operation and abnormality (para. [0078]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure hydrogen tank of Akatsu/Ishikawa to have a leaked-hydrogen discharge hole in the cap part passing through an outside of the cap part and a hydrogen sensor provided at an exit of the leaked-hydrogen discharge hole configured to monitor a leakage of hydrogen as taught by Ogiwara for the purpose of providing accurate detection of leakage of hydrogen gas, as recognized by Ogiwara (see paras. [0063], [0078]).
Regarding claim 2, Akatsu further discloses a bolt is used as the fastening part (bolt 14, Fig. 2).
Regarding claim 6, Akatsu further discloses the high-pressure hydrogen tank (vessel 1) has a first fitting structure (annotated Fig. 2 below) to fit the metal circular cylinder (inner cylinder 11c) and the cap part (flange 14 and cover 20, Fig. 2) to each other (Fig. 2).

    PNG
    media_image1.png
    516
    601
    media_image1.png
    Greyscale

Akatsu Annotated Figure 2
Regarding claim 7, Akatsu further discloses a sealing part (annotated Fig. 2) is provided between the metal circular cylinder (inner cylinder 11c) and the cap part (flange 14 and cover 20, Fig. 2) on an inner-diameter side relative to the first fitting structure (Fig. 2).
Regarding claim 8, Akatsu further discloses the high-pressure hydrogen tank (vessel 1) has a second fitting structure (annotated Fig. 2) to fit the hollow outer part (outer cylinder 12c, Fig. 2) and the cap part (flange 14 and cover 20, Fig. 2) to each other (Fig. 2).
Regarding claim 9, Akatsu further discloses the second fitting structure (annotated Fig. 2) is provided at a fastening portion (annotated Fig. 2) of the fastening part (bolt 14, Fig. 2).
Regarding claim 12, Akatsu further discloses the hollow outer part (outer cylinder 12c, Fig. 2) is an outer circular cylinder with a circular-cylindrical shape (outer cylinder 12c has cylindrical shape).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akatsu in view of Ishikawa and Ogiwara, and in further view of Svensson et al. (U.S. 2011/0315692, hereinafter Svensson).
Regarding claim 3, Akatsu further discloses the bolt (bolt 14) is inserted from the cap part (flange 14 and cover 20, Fig. 2) into the hollow outer part (outer cylinder 12c, Fig. 2).
Akatsu as modified by Ishikawa and Ogiwara does not disclose the cap part is provided with a recessed portion in which a head portion of the bolt is accommodated.
Svensson teaches a pressure vessel having a securing member (16, Abstract). Svensson teaches that the securing member is countersunk in the wall of the pressure vessel such that the outer surface is flush (para. [0029]). Svensson further teaches that the countersunk arrangement and flush surface are advantageous because they reduce stress concentrations (para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure hydrogen tank of Akatsu/Ishikawa/Ogiwara to have a recessed portion that accommodates a head portion of the bolt as taught by Svensson for the purpose of advantageously providing a flush outer surface as recognized by Svensson (para. [0029]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsu in view of Ishikawa and Ogiwara, and in further view of Dixon-Roche (WO 02/46654).
Regarding claim 4, Akatsu as modified by Ishikawa and Ogiwara does not disclose between an outer periphery of the metal circular cylinder and an inner periphery of the hollow outer part, a gap is formed by which the metal circular cylinder and the hollow outer part are spaced apart from each other.
Dixon-Roche teaches a pressure vessel (p. 1, l. 4) having an inner liner (12, Fig. 1) and an outer tube (10, Fig. 1). Dixon-Roche teaches that the liner and the outer tube are spaced apart from each other forming a gap (Fig. 1; p. 2, ll. 5-12). Dixon-Roche teaches that gas can permeate through the lining, resulting in pressure build up between the lining and the outer tube (p. 1, ll. 14-22). Dixon-Roche teaches a flow path (18, Fig. 1) is formed from the gap to an outside of the outer tube (Fig. 1, p. 2, ll. 5-12). Dixon-Roche further teaches that the gap and flow path vent gas that has permeated the inner liner to the environment to prevent bursting and splitting of the lining (p. 1, ll. 14-22; p. 2, ll. 5-12; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure hydrogen tank of Akatsu/Ishikawa/Ogiwara to have a gap formed between the metal circular cylinder and the outer cylinder and a flow path passing from the gap to an outside as taught by Dixon-Roche for the purpose of venting gas to the environment to prevent bursting and splitting of the metal circular cylinder as recognized by Dixon-Roche (p. 1, ll. 14-22; p. 2, ll. 5-12).
Regarding claim 5, Akatsu/Ishikawa/Ogiwara as modified by Dixon-Roche already includes the hollow outer part is provided with a flow path (Dixon-Roche, 18, Fig. 1) passing from the gap to an outside on an outer peripheral side of the hollow outer part (details above, also see Dixon-Roche, Fig. 1).
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsu in view of Ishikawa and Ogiwara and in further view of Kubsch (U.S. Pub. 2007/0056976).
Regarding claim 10, Akatsu as modified by Ishikawa and Ogiwara does not disclose the hollow outer part includes a flat lower surface.
Kubsch teaches a pressurized tank that is used as a counterweight in a fork lift ruck (Abstract). Kubsch teaches the pressurized tank has a square shaped cross section having a flat lower surface (Fig. 1). Kubsch further teaches that this shape is beneficial for fitting in a particularly space-efficient manner and permits additional components to be easily installed adjacent the flat surfaces of the tank (para. [0010]). Kubsch further teaches that using such a tank on a counterweighted fork lift truck provides improved traction and stability (para. [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure hydrogen tank of Akatsu/Ishikawa/Ogiwara to have a flat lower surface and a square shape as taught by Kubsch for the purpose of providing optimal utilization of space as recognized by Kubsch (paras. [0007], [0010]). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure hydrogen tank of Akatsu/Ishikawa/Ogiwara to be part of a counterweight of a transportation vehicle as taught by Kubsch for the purpose of providing improved traction and stability on the vehicle as recognized by Kubsch (para. [0026]).
Regarding claim 11, Akatsu/Ishikawa/Ogiwara as modified by Kubsch already includes the hollow outer part has an outer square shape (Kubsch, Fig. 1).
Regarding claim 13, Akatsu/Ishikawa/Ogiwara as modified by Kubsch already includes the high-pressure hydrogen tank serves as a part of a counterweight of a transportation vehicle (Kubsch, Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 102016208376 to Christ discloses discloses a pressure vessel having a cylindrical portion and a cap part at each end, the cylindrical portion formed from steel, and a bleed line and sensor (see Fig. 1).
U.S. Pub. 2008/0164251 to Fawley discloses a pressure vessel for storing compressed gas with a cylindrical portion formed from a steel alloy (Fig. 3; para. [0029]).
U.S. Pub. 2020/0240587 to Ogiwara discloses a high-pressure hydrogen tank having a discharge channel for leaked hydrogen and a hydrogen sensor (Figs. 1-2; para. [0054]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731